DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu (US 2019/0245371).
With respect to claim 1, Qiu discloses a method for charging a battery of an electronic cigarette (abstract), comprising: controlling, by a microcontroller, an extended charging circuit to charge the battery at a first voltage through a first power source (para 0025-0027 and 0032, also see 120 in Fig. 4); controlling, by the microcontroller, a charging integrated circuit to charge the battery, in parallel with the extended charging circuit, at a second voltage through a second power source (para 0025-0027 and 0032, also see 110 in Fig. 4); and after the battery has been charged to a predetermined voltage, controlling, by the microcontroller, the extended charging circuit to terminate charging of the battery through the first power source, and controlling, by the microcontroller, the charging integrated circuit to charge the battery through the second power source (para 0024-0029 and 0033-0034).
Please note that the applicant’s disclosure recites that the first external power source and the second external power source may both be 5V power sources, such as USB 5V external power sources, or may be two different output ports of a same 5V external power source (applicant’s disclosure para 0014 and 0042).
With respect to claim 4, Qiu discloses the method of claim 1, further comprising: detecting, by the microcontroller, the voltage of the battery (para 0027 and 0031, also see 140 in Fig. 4).
With respect to claim 5, Qiu discloses the method of claim 4, further comprising: controlling, by the microcontroller, the extended charging circuit and the charging integrated circuit to alternately charge the battery based on the detected voltage of the battery (para 0025-0028 and 0032-0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2019/0245371).
With respect to claim 2, Qiu discloses the method of claim 1, wherein the method further comprises: when a voltage of the battery is below a particular value, controlling, by the microcontroller, the extended charging circuit to charge the battery through the first power source, and when the voltage of the battery reaches the particular value, controlling, by the microcontroller, the extended charging circuit to terminate charging of the battery by the extended charging circuit, and controlling, by the microcontroller, the charging integrated circuit to charge the battery through the second power source (para 0025-0029 and 0032-0034).
However, Qiu does not expressly disclose wherein the predetermined voltage is 3.6V.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular predetermined/threshold voltage for the battery in the device of Qiu, so that the system could charge the battery quickly and efficiently while also maintaining safe levels of charge to prevent damage, which would in turn help provide charging to batteries of a desired nominal capacity. 
With respect to claim 6, Qiu discloses the method of claim 5, wherein controlling the extended charging circuit and the charging integrated circuit to alternately charge the battery based on the detected voltage of the battery comprises: controlling, by the microcontroller, the extended charging circuit to charge the battery when the detected voltage of the battery is lower than a particular value; and controlling, by the microcontroller, the charging integrated circuit to charge the battery when the detected voltage of the battery is at least a particular value (para 0025-0029 and 0032-0034).
However, Qiu does not expressly disclose the control of the extended charging circuit to charge based on the detected voltage being lower than 2.5V or the control of the charging integrated circuit to charge based on the detected voltage being at least 3.3V.  Please note that the claim language presented recites that the extended charging circuit charges the battery when the detected voltage is lower than 2.5V, and that the charging integrated circuit charges the battery when the detected voltage is at least 3.3V, but it does not appear to have a limitation on what takes place between those values (e.g. 2.50V to 3.29V). 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a particular predetermined/threshold voltage for the charging control of the battery in the device of Qiu, so that the system could charge the battery quickly and efficiently while also maintaining safe levels of charge to prevent damage.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2019/0245371) in view of Ikeuchi (US 2011/0267726).
With respect to claim 3, Qiu does not expressly disclose recording, by the microcontroller, a number of charging times after a low voltage discharge; calculating, by the microcontroller, an accumulated total number of charging times; storing, by the microcontroller, the accumulated total number of charging times; and controlling, by the microcontroller, to terminate the charging by the extended charging circuit and the charging integrated circuit after the accumulated total number of charging times has reached a predetermined number.
Ikeuchi discloses a charging and discharging device for a battery with a protection circuit and CPU that record a number of charging times after a low voltage discharge, calculate an accumulated total number, and store the accumulated total number to be used for disabling the charging when the total number exceeds a predetermined number (para 0019-0020, 0027, and 0080-0083), in order to protect the device from using a battery that has been damaged or that has reached the end of its useful lifespan.
At the time the invention was filed, it would have been obvious to a person having
ordinary skill in the art to include recording the number of charging times after a low voltage
discharge, calculate an accumulated total number, and store the accumulated total number to be used for disabling the charging in the device of Qiu, as did Ikeuchi, so that the device could be protected from damage or failure due to using or charging a battery that has reached the end of its useful lifespan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xiang (US 2017/0215484) and Tan (US 11,342,764).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859              

/EDWARD TSO/Primary Examiner, Art Unit 2859